Citation Nr: 0512852	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  97-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to June 11, 1996.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
prior to October 1, 1999.

3.  Entitlement to a rating in excess of 50 percent for PTSD 
prior to May 22, 2002.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from July 1968 to February 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 10 percent rating effective June 15, 1995.  In 
August 1998, the RO increased the disability rating for PTSD 
to 30 percent effective March 27, 1997, also granted 
entitlement to nonservice-connected pension benefits.  

In a July 2002 rating decision, the RO assigned a 50 percent 
rating for PTSD effective October 1, 1999, and a 100 percent 
rating effective May 22, 2002.  


FINDING OF FACT

During the course of the appeal, the veteran's attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and he is demonstrably unable to obtain or retain employment.


CONCLUSION OF LAW

PTSD is 100 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.129, 4.130, 4.132, Diagnostic Code 
9411 (regulations in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a January 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The October and 
November 2004 supplemental statements of the case constituted 
subsequent process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

The veteran served in combat in Vietnam.  He was awarded the 
Combat Action Ribbon and the Purple Heart for his service. 

In a March 1996 rating decision, service connection was 
granted for PTSD and a 10 percent rating was assigned 
effective June 15, 1995.  

In June 1995, the veteran attended VA group psychotherapy for 
treatment of his PTSD.  At that time, he discussed adjusting 
to free life after being released from prison after a 20-year 
sentence.  He indicated that he had been pulled by the desire 
to return to prison because his post-prison options had not 
panned out.  He also discussed his feelings of rage.  In 
November 1995, the veteran was able to take the role of a 
leader in the group discussion.  In January 1996, the veteran 
spoke with another group member about being responsible for 
their own actions.  However, he also expressed increasing 
problems with anxiety, especially relating to his leaving his 
house.  Similar feelings were expressed in February 1996.  In 
March 1996, he indicated that he had gone out socially with 
another person.  However, he later expressed again having 
increased anxiety when leaving his house.  In April 1996, the 
veteran explained that he felt comfortable only with his 
family and the therapy group.  In June 1996, he discussed his 
ongoing concern about having panic attacks in public places.  

In June 1996, the veteran also underwent psychiatric testing 
which revealed symptomatology including re-experiencing the 
trauma, avoidance symptoms, hyper-arousal symptoms, anxiety 
in stressful situations, and anxiety in crowds.  It was noted 
that the veteran's arousal level would increase which 
prompted feelings of anxiety and irritability with a desire 
to escape/avoid stressful situations.  The veteran feared 
being confronted by such stressful situations in which he 
could not get away and would become easily angered and 
respond explosively to some stimulus; consequently, it was 
noted that the veteran went to great lengths to avoid such 
stressful situations.  The veteran recognized that he needed 
to maintain some sort of contact with others and so he 
participated in VA group therapy which he felt more 
comfortable that in other group situations.  It was noted 
that he regularly took medication to decrease his anxiety and 
eased his ability to sleep.  The veteran indicated that he 
felt most comfortable at home, in his room, engaging in 
solitary activities, such as doing jigsaw puzzles.  It was 
noted that the veteran was a likable person which was working 
hard on trying to get better.  Functional capacity testing 
revealed that the veteran was moderately limited in his 
ability to remember locations and work-like procedures, his 
ability to understand and remember detailed instructions, his 
ability to carry out detailed instructions, his ability to 
perform activities within a schedule, his ability to sustain 
an ordinary routine without special supervision, his ability 
to accept instructions and respond appropriately to 
supervisors, his ability to get along with coworkers or peers 
without distracting them or exhibiting behavioral extremes, 
his ability to maintain socially appropriate behavior, 
ability to respond appropriately to changes in the work 
setting, and his ability to set realistic goals or make plans 
independently of others.  He was markedly limited in his 
ability to maintain attention and concentration for extended 
periods, his ability to work in coordination with or 
proximity to others without being distracted by them, ability 
to complete a normal workday and workweek without 
interruptions from psychologically based symptoms and to 
perform at a consistent pace without an unreasonable number 
and length of rest periods, ability to interact appropriately 
with the general public, and his ability to travel in 
unfamiliar places or use public transportation.  

Thereafter, the veteran continued with his VA group therapy.  
In September 1996, the veteran indicated that he had had an 
anxiety attack and expressed the fear and embarrassment it 
caused.  Subsequent treatment sessions repeated these 
observations.  

In March 1997, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran reported having 
nightmares, startle reaction, flashbacks, intrusive thoughts, 
violent dreams, hypervigilance, and an inability to form 
meaningful intimate relationships.  The veteran related that 
he still was becoming enraged much too easily.  He noted that 
he was imprisoned for performing violent acts which made him 
feel "high," and he was fearful that he might act in an 
antisocial way again and might get in trouble again.  He 
dwelled on being afraid of being blamed for things that he 
did not do.  He tended to blow small things out of 
proportion.  His anxiety and avoidance of people in society 
was noted to be more related to his fear of behaving in such 
a way that he would again end up being incarcerated.  He 
described having a physical confrontation with a person 
within the past year.  The police were called and the 
conflict made the veteran again feel "high" for several days 
from the adrenaline rush until he was able to decompress in 
group treatment.  He indicated that when he became angry with 
his parents, he would lock himself in his room until the 
feelings would pass.  

The examiner noted that the veteran still lived with his 
parents and was dependent on them for support.  He refused to 
go shopping by himself, but would go with his mother.  
However, he did go to VA therapy alone and he felt relatively 
safe doing that.  On outings with his parents, the social 
time might have to be interrupted due to his anxiety.  His 
daily activities were described as mostly solitary, doing 
puzzles, watching television, and playing with the dogs.  The 
veteran related that he consumed 3 liters of caffeinated soda 
per day and smoked a pack of cigarettes.  It was noted that 
the veteran was quite pessimistic.  He did not have suicidal 
ideation, but thought about death and at times indicated that 
he would welcome his own death if someone would arrange it.  
The veteran related that he last worked before he went to 
prison in 1977, but had not worked since then and was no 
longer looking for work.  The examiner noted that the veteran 
still experienced sleep disturbance and could not sleep more 
than 90 minutes at a time.  

Objectively, the veteran had a somewhat fixed, but non-
mirthful smile on his face.  He was moderately anxious 
throughout the interview.  His mood was euthymic.  There was 
no disorder in the progression of his thoughts.  He was 
cooperative and friendly with the examiner.  On cognitive 
testing, he made an error in recalling three items after 
distracted delay, but was otherwise quite intact.  His 
abstracting ability and judgment were intact.  The examiner 
noted that the veteran's consumption of caffeine probably 
contributed adversely to his general anxiety level and there 
appeared to be an anxiety disorder related to his prison 
experience apart from and in additional to his PTSD.  The 
diagnoses were PTSD and anxiety disorder, not otherwise 
specified.  His GAF was 55.  The Board notes that a GAF score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational , or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  The 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 46-47 (4th ed. 1994).

On October 15, 1997, the veteran was admitted to the hospital 
for chest pain and was diagnosed with myocardial infarction.  
Thereafter, he had a stroke and developed a seizure disorder.  
Thereafter, his overall functioning decreased.  In April 
1998, he attended individual VA therapy.  It was noted that 
his medical conditions affected every area of his life.  The 
veteran had continued to live in the family home, was taking 
multiple medication, and was sleeping for 20 hours a day.  He 
would awake 2 times per day for 2 hour intervals to basically 
eat.  He reported that he felt useless and worthless and was 
suffering from severe memory problems.  He had also lost much 
weight and was feeling tired all of the time.  In addition, 
he had begun having seizures and was unable to drive.  The 
veteran related that he would become frustrated and angry, 
but tried not to get too angry as this could trigger 
seizures.  The veteran reported that he continued to have 
nightmares of guns going off around him and of his having no 
ammunition.  He related that he could no longer read due to 
concentration deficiency.  He indicated that he still watched 
television and would due puzzles for a few minutes at a time, 
but no more than that.  He reported that he could not stand 
to be around people, crowds, or loud noises, and avoided such 
more so than before his medical problems occurred.  He also 
reported having continued panic attacks.  The examiner noted 
that the veteran was on time for his appointment.  He moved 
slowly and had lost a great deal of weight.  His range was 
restricted, but he was friendly and cooperative.  He had 
obvious problems with memory during the session.  The 
examiner concluded that the veteran had suffered a heart 
attack and stroke, his functioning was markedly impaired, his 
PTSD symptoms continued, his avoidant behavior and panic 
attacks continued, his activities and lifestyle had become 
very restricted.  It was recommended that the veteran 
continue individual psychotherapy.  

In October 1998, the veteran returned for another individual 
psychotherapy session.  The veteran again expressed that he 
was sleeping most of the day and felt sick most of the time.  
He related that he did not have suicidal ideation.  He stated 
that he missed his group therapy sessions, but he was not 
well enough to attend.  It was again noted that he spent his 
days in his room engaging in limited solitary activities.  He 
related that he did not think much about Vietnam because it 
took all of his energy to make it through the day.  The 
examiner noted that the veteran was physically weak and his 
affect was rather flat.  He had to be drawn out through the 
use of questions.  Also, in October 1998, the veteran's 
parents reported that the veteran seemed depressed and did 
not engage in any social activities.  

In February 1999, the veteran was treated.  The veteran's 
past history was reviewed.  The veteran related that he had 
some difficulty achieving sleep.  His appetite was 
unenthusiastic, possibly due to medication.  He denied 
depression, but admitted to crying spells due to pain.  He 
denied suicidal ideation.  He stated that he had some 
hallucination, but they were following dream states.  His 
affect was appropriate to the questions.  He was taking 
medication for anxiety and depression.  The examiner noted 
that past providers indicated that the veteran had reported 
past violent acts including a shoot-out with police, rape, 
bank robbery, and attempted murder, but they agreed that the 
veteran had been engaging, in some extent, to impression 
management.  The providers agreed that the veteran's 
behavioral controls were greatly improved and sufficient for 
him to avoid anti-social conduct.  In addition, his problems 
with substance abuse had been eliminated.  MMPI testing was 
conducted.  It revealed that the veteran was reporting 
accurately about himself.  It also showed that he was 
suffering illness, fatigue, and neuropsychological deficit.  
It indicated that the veteran may have overstated to himself 
and others the degree to which he felt subdued.  The veteran 
was also experiencing more than an ordinary amount of anxiety 
and he contended with unexpressed conflict.  The findings 
suggested that the he was depressed, anxious, fatigued, and 
preoccupied.  It showed that he was likely to report 
complaints for which there was not clear cut organic 
explanation and some might be somatic.  The veteran felt 
unable to solve his problems and he lacked the energy to 
overcome psychological inertia.  The testing suggested that 
the veteran might spend a significant amount of time and 
energy in the management of frustration.  He had a probable 
history of difficulty with authority and paradoxically, he 
might seek direction from others while resenting what he was 
being told.  He exhibited poor control over mentation.  This 
suggested that he had difficulty solving his own problems and 
might feel as though he did not control his purpose in life 
and had difficulty controlling his behavior.  The testing 
also suggested that the veteran had experienced motor/sensory 
dissociation, a finding which had been associated with the 
use of psychotomimetrics, with frank psychosis, and with 
central nervous system dysfunction.  Testing revealed an 
urgency for change which indicated success in psychotherapy 
and also an adventure-seeking lifestyle.  The veteran might 
overestimate his degree of impact on the world around him and 
might suffer disappointment when he fails to achieve the 
degree of recognition to which he feels that he is entitled.  
He was likely to be remarkably sensitive to criticism.  At 
the time of testing, the veteran indicated difficulties with 
memory and concentration.  He was fearful and worried about 
his health.  MMCI testing revealed that the veteran was open 
about himself, but also self-critical.  He tested as likely 
to avoid long term interpersonal relationships and to keep to 
himself.  Testing also suggested generalized anxiety.  

In sum, the interview and test data reflected an individual 
who felt ill, fatigued, and who was likely to manage anxiety 
by withdrawing to fantasy.  None of the data suggested that 
the veteran was unable to understand the nature of his 
illness or that he would be unable to meet with his 
physicians to exercise informed choice about the treatment 
options that might be available.  It was notable that the 
veteran's early lifestyle was antisocial, but since his 
release from prison, he had been able to avoid any problems 
with the social authorities.  

June and July 1999 social worker notations indicated that the 
veteran was still having extreme anxiety and panic attacks in 
public and social situations.  It was noted that depression 
and loneliness might be issues.  

In March 2000, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran expressed that he 
felt his past experiences in group therapy were negative and 
left him feeling angry which made him fearful that he would 
act on his rage given his past violent actions.  It was noted 
that in 1997, the veteran had a stroke and quadruple bypass 
surgery.  His current lifestyle consisted of staying in his 
room, watching some television, and doing some reading.  It 
was noted that he was severely limited due to his 
cardiovascular situation.  The examiner indicated that the 
veteran had received home-based health care from the VA 
hospital and was taking several psychiatric medications.  He 
was no longer continuing in the VA psychiatric clinic.  

Mental status evaluation revealed a gentleman who appeared 
older than his stated age.  His speech was somewhat slurred.  
He had difficulty finding the right words.  He walked slowly 
and with some difficulty.  Although his mood was not 
depressed at the present time, his affect was somewhat 
flattened.  There was no evidence of psychotic ideation.  
There was evidence of organicity.  The impression was PTSD.  
His GAF was noted to be between 45 and 50 over the past year.  
The Board notes that a GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).

In May 2002, the veteran was afforded another VA psychiatric 
examination.  At the time of the examination, the veteran 
related that he had previously enjoyed group therapy, which 
had been discontinued.  It was noted that the veteran was on 
multiple medications for his PTSD and other medical problems.  
Currently, the veteran reported that he had suicidal ideation 
at least twice a week.  It was noted that the veteran had 
past attempts to hurt himself in his history.  The veteran 
related that he had hallucinations associated with 
flashbacks.  These were related to Vietnam.  Also, since his 
more serious medical problems occurred, he would get upset 
more easily.  His ability for diversion had decreased.  He 
was afraid of close contact with others because he might be 
triggered to act out.  He related that he had been celibate 
and without social relationships outside his family since 
1977.  On Fridays, he would go out to dinner with his 
parents, but always sat with his back to the wall and away 
from the doorway so that he could see everything.  This was 
his only outing.  The veteran related that he had problems 
with falling asleep and remaining asleep and suffered from 
frequent nightmares of Vietnam.  Due to sleep loss, he 
experienced fatigue and low energy.  He stated that he had 
memory loss.  The veteran related that he had panic attacks 
almost daily if he left his home, but was comfortable going 
to the VA facility.  His recreational activities were 
solitary and consisted of doing puzzle and gardening.  The 
veteran related that he would get angry easily and was afraid 
of losing control and hurting someone.  Because of 
concentration deficits, he was no longer able to read which 
was an activity he used to enjoy.  Pain, loud noises, crowded 
areas, and Asians were all stressors and caused panic 
attacks.  The veteran related that he only left home with a 
family member.  The examiner indicated that as his medical 
illnesses increase in severity, the veteran was losing the 
ability to cope with stressors and his PTSD was triggered.  

Mental status examination revealed that the veteran was 
dressed neatly and was well-groomed.  He was cooperative and 
pleasant.  He spoke with aphasic characteristics.  His mood 
was depressed and anxious.  His affect was somewhat blunted.  
He showed some emotion, but did not react strongly.  His 
speech was sparse and he spoke in a quiet voice.  He 
occasionally would see things out of the corners of his eyes, 
but when he turned his head to look, they were not there.  He 
was fearful when that happened because he was afraid that he 
would strike out.  His thought content was appropriate to the 
conversation, however, his thoughts contained many thoughts 
of the potential for harming others because he loses control 
of his anger.  He spoke of suicidal ideation and that he 
would be glad when he no longer had to suffer with his 
current afflictions.  However, he indicated that when he 
wakes up each morning, he is glad that he is alive.  His 
thought process was linear without looseness of association 
or circumstantiality.  Occasional thoughts of his own and his 
parents' deaths were present.  He was very concerned about 
what would happen when his mother died.  He indicated that 
his relationship with his stepfather was not the best.  He 
was alert and oriented in all spheres.  His cognition 
appeared intact although his responses were hesitant.  His 
memory was filled with gaps and deficits were present.  His 
judgment was fair and his insight was fair.  His fund of 
information was good by general observation.  The diagnosis 
was prolonged PTSD, depression not other otherwise specified, 
anxiety not otherwise specified.  GAF was 40.  A GAF from 31 
to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at sometimes illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).


Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a staged rating is not 
appropriate, as set forth below.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran is rated under Diagnostic Code 9411.

Prior to November 7, 1996, Diagnostic Code 9411 was rated 
using the General Rating Formula for Psychoneurotic/Mental 
Disorders  This formula, prior to November 7, 1996, provides 
a 30 percent rating for PTSD in which the ability to 
establish or maintain effective or wholesome relationships 
with people is definitely impaired; and in which by reason of 
psychoneurotic symptoms the initiative, flexibility, 
efficiency, and reliability levels are so reduced as to 
result in definite industrial impairment.  The term 
"definite" has been defined as "as "distinct, unambiguous, 
and moderately large in degree," and a representing a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; Hood 
v. Brown, 4 Vet. App. 301 (1993). The Board and the RO are 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(d)(1).

A 50 percent rating is warranted for PTSD when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is severely impaired; and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The formula provides for a 100 percent 
rating for psychiatric disability: 1) when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
2) when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or 3) when the veteran is 
demonstrably unable to obtain or retain employment.  The 
Court has held that the Secretary's interpretation that the 
three criteria set forth above are each independent bases for 
granting 100 percent.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for mental disabilities 
became effective on November 7, 1996.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  In this case, the older version is more 
favorable.  

The modified regulations for mental disorders are found in 38 
C.F.R. §§ 4.125-4.130 (2004).  The Board notes that 
psychiatric disabilities evaluated under Diagnostic Code 9411 
are rated according to the General Rating Formula for Mental 
Disorders.  The revised rating criteria provides a 30 percent 
rating for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as "depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is provided for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is provided for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130 (2004).

The agency of original jurisdiction (AOJ) has assigned a 
multiple staged rating in this case.  The Board does not 
agree.  The record does establish that there is positive and 
negative evidence.  In March 1997, a VA examiner entered a 
GAF of 55.  However, before and after that GAF, the evidence 
reflected remarkable evidence of social isolation.  Except 
for treatment and the most intimate contacts, there is no 
evidence of routine socialization.  He was described as 
having a moderate inability to remember locations and he was 
markedly limited in attention and concentration abilities.  
He was solitary and tended to blow things up out of 
proportion.  In October 1997, rather than reflecting a recent 
change in condition, it was established that PTSD symptoms 
continued, he had panic attacks and that he engaged in 
periods of fantasy.  Another examiner noted that there was 
extreme anxiety and panic attacks in public.  At this time, 
the GAF was 45.  However, the Board does not find any 
rational basis for according the GAF of 55 equal or more 
probative weight than the GAF of 45.  Furthermore, there is 
nothing convincing in the file to reflect that the veteran 
has been anything other than socially isolated, that 
appearances outside of the hose do not result in extreme 
anxiety and panic attacks or that the veteran has not been 
markedly impaired in his ability to maintain concentration or 
attention.  Stated differently, the cumulative record 
establishes total disability.   To the extent that one 
examiner entered a GAF of 55, the Board finds that the 
clinical findings and observations are more probative than 
this examiner's ability to enter a convincing GAF.

The veteran's PTSD meets the old criteria for a total 100 
percent rating.  The competent evidence establishes that 
during the course of the appeal, the veteran's attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and he is demonstrably unable to obtain or retain employment.  
Since a 100 percent rating is met under the old criteria, it 
is unnecessary to evaluate under the new criteria.  

Accordingly, the evidence supports a 100 percent rating for 
PTSD.  


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


